DETAILED ACTION
This Notice of Allowabiilty is in response to an after-final response filed 7/26/2022. As per the after-final response, claims 20 and 31-32 have been amended, and no claims have been added or cancelled. Thus, claims 20-32 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of independent claim 20. Specifically, the prior art of record fails to disclose a device for facilitating positioning of a catheter including: an elongated main body integrally formed of the same flexible and resilient material, with a rounded shaped distal end that is teardrop shaped, a guiding means to hose the catheter, an opening in the cranial-caudal direction for a low resistance path of air between the nose and lung, and where a portion of the rounded shaped distal end extends beyond an opening of the guiding means.
The closest prior art of record is Cook (US Pat. 8,631,796).
Cook discloses a similar device to be placed within the esophagus of a user for positioning a catheter, and includes: an elongated main body of flexible and resilient material, with a rounded shaped distal end that is teardrop shaped, a guiding means to hose the catheter, and an opening in the cranial-caudal direction for a low resistance path of air between the nose and lung. Cook does not disclose an elongated main body integrally formed of the same material, nor where a portion of the rounded shaped distal end extends beyond an opening of the guiding means.
Thus, the prior art of record fails to disclose all of the claimed limitations of independent claim 20, and there is no prior art of record found to teach all of the missing limitations. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785